Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 01/28/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
RESPONSE TO ARGUMENTS
Applicant amendments filed (11/19/2021) incorporating previously deemed allowable subject matter into independent claims 1, 12 & 23 have been carefully considered. After carefully reviewing applicant arguments, prior art references and claim limitations, examiner submits arguments are sufficient to overcome grounds of rejection.
	ALLOWABLE SUBJECT MATTER	
 	The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1, 12 & 23, the prior art of record fails to teach or fairly suggest the combination of all limitations of independent claims 1, 12 & 23 that includes: 
Claim 1:
…
“
determining, using processing circuitry, landmark points of a subject and confidence values corresponding to the landmark points, the landmark points and confidence values determined according to output of a first set of one or more machine learning models using input image data representing the subject; and using the landmark points and the confidence values to monitor a state of the subject based at least on transmitting the landmark points and the confidence values for use by a second set of one or more machine learning models configured to generate, as output, data indicating at least one of a gaze direction of the subject, a head pose of the subject, a drowsiness state of the subject, a cognitive load of the subject, or a distraction state of the subject; wherein the confidence values correspond to amounts of occlusion of portions of the subject in portions of the input image data corresponding to the respective landmark points.
”
Claim 12:
…
“
a memory; and processing circuitry configured to perform a method comprising: Page 4 of 13Application No. 17/004,252Attorney Docket No. 19-SC-0406US02/374428Response Filed: 11/19/2021Reply to Office Action of: 08/18/2021determine landmark points of a subject and confidence values corresponding to the landmark points, the landmark points and confidence values determined according to output of a first set of one or more machine learning models using input image data representing the subject; and use the landmark points and the confidence values to monitor a state of the subject based at least on transmitting the landmark points and the confidence values for use by a second set of one or more machine learning models configured to generate, as output, data indicating at least one of a gaze direction of the subject, a head pose of the subject, a drowsiness state of the subject, a cognitive load of the subject, or a distraction state of the subject; wherein the confidence values correspond to amounts of occlusion of portions of the subject in portions of the input image data corresponding to the respective landmark points.
”
Claim 23:
…
“
determining landmark points of a subject and confidence values corresponding to the landmark points, the landmark points and confidence values determined according to output of a first set of one or more machine learning models using input image data representing the subject; and using the landmark points and the confidence values to monitor a state of the subject based at least on transmitting the landmark points and the confidence values for use by a second set of one or more machine learning models configured to generate, as output, data indicating at least one of a gaze direction of the subject, a head pose of the Page 7 of 13Application No. 17/004,252Attorney Docket No. 19-SC-0406US02/374428 Response Filed: 11/19/2021 Reply to Office Action of: 08/18/2021 subject, a drowsiness state of the subject, a cognitive load of the subject, or a distraction state of the subject; wherein the confidence values correspond to amounts of occlusion of portions of the subject in portions of the input image data corresponding to the respective landmark points.
”
Regarding dependent claims 2-11, 13-22 & 24-33 these claims are allowed because of their dependence on independent claims 1, 12 & 23 which has been deemed allowable subject matter above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661